HOFSTETTER, J.,
dissenting:
I respectfully dissent from the majority opinion for the reason that I do not believe a mandamus action is appropriate under the facts of this case. Therefore, the action should be dismissed. This matter, in my opinion, should have been appealed to the common pleas court consistent with the relief sought in Hiram House v. Indus. Comm. (1987), 42 Ohio App. 3d 29. Mandamus proceedings to determine whether there has been an abuse of discretion as to factual matters are limited, in my opinion, to "extent of disability" situations.